Citation Nr: 1639177	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral vision loss.

3.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder and posttraumatic stress disorder.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

6.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease.

7.  Entitlement to service connection for diabetes mellitus type II.

8.  Entitlement to service connection for arthritis of the right shoulder.

9.  Entitlement to service connection for arthritis of the left shoulder.

10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for a right hip disability.

12.  Entitlement to service connection for a left hip disability.

13.  Entitlement to service connection for arthritis of the right knee.

14.  Entitlement to service connection for arthritis of the left knee.

15.  Entitlement to service connection for right upper extremity peripheral neuropathy.

16.  Entitlement to service connection for left upper extremity peripheral neuropathy.

17.  Entitlement to service connection for right lower extremity peripheral neuropathy.

18.  Entitlement to service connection for left lower extremity peripheral neuropathy.

19.  Entitlement to an initial compensable rating for bilateral hearing loss.

20.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the RO framed the issues regarding the psychiatric disability separately as posttraumatic stress disorder (PTSD) and anxiety disorder, the Board has combined them into one broader issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the RO limited the issue regarding a sleep disorder to sleep apnea, and the issue regarding a respiratory disorder to chronic obstructive pulmonary disease, the Board has broadened both issues as stated on the title page.  Id. 

In this decision, the Board grants service connection for tinnitus, denies service connection for diabetes mellitus type II, and denies an initial compensable rating for bilateral hearing loss.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus had its onset in active service.

2.  The preponderance of the evidence is against a finding that the Veteran currently has diabetes mellitus type II.

3.  The Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in the right ear and no worse than Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable decision on the claim for service connection for tinnitus, no further discussion of the duties to notify and assist is needed with respect to that claim.  With respect to the claim for service connection for diabetes mellitus type II, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2010.  With respect to the evaluation of bilateral hearing loss, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Veteran has not specifically identified any outstanding VA or private medical records pertinent to his diabetes or hearing loss.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA also provided the Veteran with an examination in September 2010 to determine the nature and etiology of his bilateral hearing loss and then in September 2013 to reassess the severity of the disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

The Board notes that, in a statement received in August 2014, the Veteran asserted that he is lucky if he can hear 30 percent of what is going on around him and that his hearing loss continues to increase in severity, having more trouble hearing every year.  While that statement appears to indicate that his hearing loss has worsened since the last examination, the Board points to his August 2012 statement in which he also asserted that he is lucky if he can hear 30 percent of what is going on around him and that his hearing loss continues to increase in severity, having more trouble hearing every few months.  Thus, despite his assertions of continued worsening, his description of the severity of his hearing loss has remained the same throughout the appeal period, that of being able to hear 30 percent of what is going on around him.  Moreover, he has not submitted any objective evidence that his hearing loss has worsened since the September 2013 examination.  Accordingly, the Board finds that another examination is not warranted.

Although an examination or opinion was not obtained in connection with the claim for service connection for diabetes mellitus type II, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claims, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, the record is absent any evidence of diabetes mellitus type II.  There is no diagnosis of the disorder and laboratory results do not indicate diabetes.  The Veteran himself has acknowledged that he was only told that he was borderline for diabetes.  Despite the Veteran's assertion that he was exposed to herbicides in service and that such exposure lead to his diabetes, without a current disability, an examination is not warranted.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Tinnitus

The Veteran asserts that he has tinnitus due to noise exposure while serving as an aircraft mechanic in service.  On his claim for benefits, he indicated that his tinnitus began in service.

The Veteran's separation form indicates that his military occupational specialty was that of an aircraft mechanic.  

At a September 2010 VA examination, the Veteran denied a current complaint of tinnitus.  The examiner noted that the Veteran's tinnitus is a symptom associated with his hearing loss.  As the Veteran denied having tinnitus, the examiner did not provide an opinion on whether the tinnitus was caused by or a result of noise exposure in service.  

On his May 2011 notice of disagreement, the Veteran noted that his claim for service connection for tinnitus had been denied because he does not have a current diagnosis of tinnitus, and indicated that he would withdraw the claim subject to reopening at a later date when his tinnitus increases in severity.

In a statement submitted with his substantive appeal in August 2012, the Veteran stated that he has severe and chronic ringing in the ears that started in the Navy.  

Given the Veteran's military occupational specialty, he had noise exposure during service.  Indeed, based on that noise exposure, he was awarded service connection for bilateral hearing loss.  As ringing of the ears is observable to the layperson, the Veteran's statements regarding the time of onset are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran denied a current complaint of tinnitus at the examination, his statements made otherwise during the course of appeal indicate that he has tinnitus and that the tinnitus began in service and has continued to the present.  Those statements are credible and persuasive.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that his tinnitus had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Diabetes Mellitus Type II

The Veteran asserts that he developed diabetes mellitus type II from exposure to herbicides while serving aboard the USS Ranger, which was anchored in the Gulf of Tonkin.  He denies in-country service on the land mass of the Republic of Vietnam.  

On his February 2010 claim for benefits, the Veteran indicated that his diabetes mellitus type II began on January 23, 1967, the date he entered service.  In an accompanying statement, he asserted that he had been diagnosed as borderline for diabetes and it was due to Agent Orange exposure.  

The medical evidence of record does not show a diagnosis of diabetes.  Moreover, laboratory results from 2001 to 2009 show that the Veteran's blood glucose level has been within normal limits.  

With respect to the Veteran's assertion that has been told that he was borderline for diabetes, the Veteran's account of what a physician purportedly told him, filtered as it is through the sensibilities of a layperson, does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As the record stands, there is no diagnosis of diabetes mellitus type II or even borderline diabetes, and laboratory results do not indicate a diagnosis of diabetes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the preponderance of the evidence is against a finding that the Veteran currently has diabetes mellitus type II.  Thus, despite his assertion that he was exposed to herbicides, as there is no disability that can be related to service, the claim for service connection for diabetes mellitus type II must be denied.  

In conclusion, service connection for diabetes mellitus type II, to include as due to herbicide exposure, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

The Veteran's bilateral hearing loss has been rated as 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).  

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100.  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

The Veteran underwent a VA examination in September 2010.  Examination revealed that the hearing threshold levels in decibels were 15, 35, 50, and 50 in the right ear and 15, 35, 50, and 55 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 37.5 in the right and 38.5 in the left.  The Maryland CNC speech recognition score was 94 percent in both ears.  The examiner noted that the Veteran's hearing loss was mild to moderate in the right and mild to moderately severe in the left.  The examiner stated that the Veteran's hearing loss had no significant effect on his occupation and no effect on usual daily activities.

Applying the criteria for rating hearing loss to these findings results in designation of Level I hearing in the right ear and Level I hearing in the left ear based on application of the findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  The puretone thresholds did not meet the definition of an exceptional pattern of hearing impairment in either ear.  

On his May 2011 notice of disagreement, the Veteran asserted that, contrary to the speech recognition score of 94 percent in each ear, he does not understand 94 percent of what he hears.  He stated that on a daily basis when he is working and going on with his daily activities he is lucky if he can hear 50 percent of what is going on around him.  

In a statement submitted with his substantive appeal in August 2012, the Veteran reiterated that he does not understand 94 percent of what he hears and he is lucky if he can hear 30 percent of what is going on around him and that his hearing loss continues to increase in severity, having more trouble hearing every few months.  

As the August 2012 statement indicated that the Veteran's hearing loss may have worsened since the last examination, the AOJ afforded him a VA examination in September 2013.  Examination revealed that the hearing threshold levels in decibels were 20, 35, 55, and 55 in the right ear and 20, 40, 50, and 55 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 41 in each ear.  The Maryland CNC speech recognition score was 92 percent in the right ear and 90 percent in the left ear.  The examiner indicated that the Veteran's hearing loss had no impact on the ordinary conditions of daily life, including the ability to work.

Applying the criteria for rating hearing loss to these findings results in designation of Level I hearing in the right ear and Level II hearing in the left ear based on application of the findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  The puretone thresholds did not meet the definition of an exceptional pattern of hearing impairment in either ear.  

In a statement received in August 2014, the Veteran asserted that he does not understand 90 percent of what he hears and sometimes feels as if he does not understand half of what he hears.  He reiterated that he is lucky if he can hear 30 percent of what is going on around him.  

Given the above, since the effective date of service connection, the Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in the right ear and no worse than Level II hearing impairment in the left ear.  These findings warrant a 0 percent rating.  Accordingly, an initial compensable rating for bilateral hearing loss is not warranted.

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he has asserted that he understands no more than 30 percent of what is said around him, audiological evaluations do not demonstrate a higher level of hearing loss than assigned.  

The Board in no way discounts the difficulties the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, the Board concludes that an initial compensable rating for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of his bilateral hearing loss, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing impairment.  The rating criteria consider loss of hearing acuity and degradation of speech discrimination.

Moreover, there is no evidence that the Veteran's bilateral hearing loss has resulted in an exceptional or unusual disability picture.  Although he has reported hearing difficulties, there is no evidence that those difficulties have resulted in marked interference with employment or have markedly impacted his ability to obtain or maintain employment.  He has also not required frequent hospitalizations for his hearing loss.  Thus, there is no evidence in the medical records of an exceptional or unusual clinical picture.

Given the above, the Board finds nothing in the record to indicate that his bilateral hearing loss would cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration is not warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for diabetes mellitus type II is denied.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Initially, there appear to be outstanding VA medical records that may be pertinent to the case.  In September 2011 correspondence, in response to an August 2011 letter requesting medical evidence for the low back and hip claims, the Veteran indicated that he has been treated at the VA Medical Centers in Albuquerque and Grand Junction, including the Montrose Community Based Outpatient Clinic.  However, the only VA medical record in the claims folder is an October 2011 administrative note from the Durango Community Based Outpatient Clinic showing that the Veteran failed to appear for a scheduled appointment that day.  Thus, the AOJ should obtain all VA medical records from the Albuquerque and Grand Junction VA Medical Centers, including the Montrose Community Based Outpatient Clinic.  

The Veteran asserts that he developed bilateral vision loss in service due to several bouts of conjunctivitis, including in December 1967 and June 1968.  He asserts that his vision was normal prior to service but he needed eyeglasses during service.  

The service treatment records show that the Veteran reported a history of wearing eyeglasses at his July 1966 enlistment examination.  He had 20/20 vision bilaterally at that time.  His vision was 20/20 bilaterally at a January 1967 examination.  In December 1967 he was diagnosed with acute conjunctivitis of the left eye due to chemical exposure.  In June 1968 he was diagnosed with conjunctivitis of the left eye.  He could not remember getting anything in the eye.  He had 20/20 vision bilaterally and full field of vision at his September 1970 separation examination.  

The Veteran underwent a VA examination in October 2010.  He complained of a decrease in vision, far and near.  He reported flying airplanes for many years and sometimes got fuel in his eyes.  He also reported having a piece of metal removed from one of his eyes in 1968.  The examiner provided a diagnosis of a history of conjunctivitis of the left eye while in the service with no residual sequelae.  The examiner noted that there was no documentation of getting fuel in the eyes or having metal removed from an eye, and indicated that there were no residual sequelae from any such event.  The examiner also provided a diagnosis of refractive error of both eyes and opined that it was not related to service.

While the Board appreciates the examiner's opinions, the examiner did not provide an adequate rationale for the opinion that the Veteran's refractive error was not related to service.  Refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2015).  However, service connection for refractive error of the eye may be warranted if such was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (July 18, 1990).  In this case, the service treatment records show that the Veteran was diagnosed with conjunctivitis of the left eye on two occasions, one of which was due to a chemical exposure of some sort.  The Veteran has asserted that he was sometimes splashed in the eyes with jet fuel.  Thus, the AOJ should ask the examiner to provide an addendum that addresses the above.

The Veteran asserts that he has posttraumatic stress disorder (PTSD) as a result of several in-service stressors.  

The Veteran underwent an examination in September 2010.  The examiner provided a diagnosis of anxiety disorder and stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner commented that the Veteran had symptoms of anxiety exacerbated over the past three years by bereavement for his father.  The examiner, however, did not provide an opinion on whether the anxiety was related to service.  Thus, the AOJ should obtain an opinion on the matter.

In a statement received in September 2014, the Veteran raised for the first time the stressor of receiving enemy fire from trawler boats, implicating his fear of hostile military activity.  The AOJ should attempt to verify this stressor and then afford the Veteran a new examination to determine whether he now meets the criteria for a diagnosis of PTSD and, if so, whether it is due to the in-service stressor.

The Veteran asserts that he has a sleep disorder, including sleep apnea, as secondary to his psychiatric disability.  While the medical evidence does not show a diagnosis of sleep apnea, there is a diagnosis of nocturnal hypoxemia.  As the remand of the psychiatric disability claim could affect this claim, the Board finds that the claims are inextricably intertwined and a decision on this claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

With respect to chronic headaches, the medical evidence indicates that the Veteran has morning headaches due to his nocturnal hypoxemia.  As the remand of the sleep disorder claim could affect this claim, the claims are inextricably intertwined and a decision on this claim at this time also would be premature.  Id. 

The Veteran asserts that he has a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), that began in service.  He asserts that he served near smokestacks and was exposed to a lot of smoke and had problems breathing while  on board ship.  The Veteran's separation form indicates that he served as an aircraft mechanic.  As such, his duties on deck may have exposed him to smoke as well as jet fuel.  While the medical evidence does not show a diagnosis of COPD, there is a diagnosis of bronchitis which appears to be recurrent, and the Veteran is competent to report that he has breathing difficulties.  Layno, 6 Vet. App. 465.  Thus, the AOJ should afford the Veteran a VA examination to determine whether any respiratory disorder, to include bronchitis, is related to service.

The Veteran asserts that his low back disability began in service and is due to his duties as a landing signal officer.  A February 2005 private treatment note reflects the physician's opinion that the Veteran's low back disability is related to his longstanding occupation as a mechanic.  As the Veteran served an aircraft mechanic in service, the record indicates that his current low back disability may, at least in part, be related to his duties as an aircraft mechanic in service.  Thus, the AOJ should afford the Veteran an examination to obtain an opinion on the matter.

As the record indicates that the peripheral neuropathy of the lower extremities is related to the low back disability, the Board finds that the claims are inextricably intertwined and a Board decision on the peripheral neuropathy claims at this time would be premature.  Harris, 1 Vet. App. 180.  

With respect to the disabilities of the shoulders, hips, and knees, the Veteran asserts that they began during service.  He asserts that he has had pain and stiffness in all of the above joints since service.  While the medical evidence does not show a diagnosis involving these joints, the Veteran is competent to report that he has pain and stiffness that have been present since service.  Layno, 6 Vet. App. 465.  Similarly, he asserts that he has had tingling in the arms since service.  While the medical evidence does not show a diagnosis of peripheral neuropathy of either upper extremity, the Veteran is competent to report that he has tingling that has been present since service.  Layno, 6 Vet.  Thus, with competent lay evidence of persistent or recurrent symptoms of disability, the AOJ should afford the Veteran an examination to determine whether he has any of these claimed disabilities and whether they had their onset in or are related to service.

As the remand of the above claims could affect the claim for a total disability rating based on individual unemployability (TDIU), the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Harris, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment notes from the Albuquerque and Grand Junction VA Medical Centers, including the Montrose Community Based Outpatient Clinic.  

2.  Arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the October 2010 VA eye examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's refractive error of the eye was subjected to a superimposed disease or injury that created additional disability during active service.  The examiner should address the Veteran's service treatment records showing that he was diagnosed with conjunctivitis of the left eye on two occasions, one of which was due to chemical exposure.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, including being splashed in the eyes with jet fuel.  The examiner should provide a complete rationale for all conclusions.

3.  Attempt to verify the Veteran's stressor of receiving enemy fire from trawler boats.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The examiner should review the claims folder and note that review in the report.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, including the stressor of receiving enemy fire from trawler boats.  The examiner should discuss the September 2010 VA examination report.  The examiner should provide a complete rationale for all conclusions.  

The examiner should provide a full multi-axial diagnosis and specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.

If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of hostile military or terrorist activity during service, or is due to a specific stressor event in service.  The examiner should state the stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2015).

For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in service or is causally related to service.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current, or recurrent, respiratory disorder, to include bronchitis.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder had its onset in service or is causally related to service.  The examiner should address the Veteran's lay statements regarding the history and chronicity of symptomatology, to include his exposure to smoke and jet fuel while aboard the ship.  The examiner should provide a complete rationale for all conclusions.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disorder of the shoulders, low back, hips, and knees, as well as peripheral neuropathy of the upper and lower extremities.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder had its onset in service or is causally related to service, to include his duties as an aircraft mechanic and landing signal officer.  The examiner should address the February 2005 private treatment note reflecting the physician's opinion that the Veteran's low back disability is related to his longstanding occupation as a mechanic.  The examiner should address the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

7.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


